For Immediate Release October 19, 2007 AJS BANCORP, INC. ANNOUNCES THIRD QUARTER EARNINGS AND CASH DIVIDEND AJS Bancorp, Inc. (OTCBB; AJSB.OB), the holding company for A.J. Smith Federal Savings Bank, Midlothian, Illinois today reported consolidated net income of $245,000 for the quarter ended September 30, 2007 as compared to $248,000 for the same quarter in 2006.Basic and diluted earnings per share were $0.12 for both the quarters ended September 30, 2007 and September 30, 2006.Average shares outstanding during the comparative periods ended September 30, 2007 and 2006 were 2,111,860 and 2,117,834, respectively.Diluted average shares outstanding were 2,135,863 and 2,137,037 for the same comparative periods, respectively. The decrease in net income resulted from a decrease in net interest income, offset by an increase in non-interest income and a decrease in non-interest expense during the comparable quarters. The Company’s Board of Directors announced that it has declared a quarterly dividend of $0.11 cents per share. The dividend is payable on November 23, 2007, to stockholders of record on November 9, 2007.AJS Bancorp, MHC (the “MHC”), the Company’s mutual holding company parent, intends to waive 100% of the quarterly dividend due on its 1,227,544 shares.At September 30, 2007, the Company held cash totaling $19.9 million.At September 30, 2007 each of the Bank’s tier 1 capital and tangible capital ratios was 11.4%, and its risk-based capital ratio was 24.9%. Total assets at September 30, 2007 were $256.0 million, a decrease of $10.5 million or 4.0% from $266.5 million at December 31, 2006.The decrease in total assets reflects decreases in cash and cash equivalents, certificates of deposit, and loans receivable, partially offset by an increase in securities and other assets.There was a decrease of $24.0 million or 54.7% in cash and cash equivalents to $19.9 million at September 30, 2007 from $43.8 million at December 31, 2006.Certificates of deposit decreased $2.1 million or 38.1% to $3.4 million at September 30, 2007 compared to $5.5 million at December 31, 2006.Loans receivable decreased $3.3 million to $135.1 million at September 30, 2007 from $138.4 million at December 31, 2006.The decrease in loans was primarily in the commercial loan category.Securities increased $16.0 million or 23.3% to $85.0 million at September 30, 2007 from $69.0 million at December 31, 2006.The increase in securities reflects purchases of fixed-rate government-backed notes and bonds and mortgage-backed securities. The average term to maturity of the fixed-rate note and bond securities was 26 months; the average term to maturity of the mortgage-back securities was 120 months.These investments provided slightly higher yields than overnight federal fund investments.Other assets increased $2.8 million to $5.8 million at September 30, 2007 from $3.0 million at December 31, 2006.The increase in other assets is primarily due to the purchase of $3.0 million in bank owned life insurance in August of 2007.The Company is the sole owner and beneficiary of this life insurance, and the asset will be used to offset the costs of existing benefits for the employees.Total liabilities decreased $10.7 million or 4.5% to $227.1 million from $237.8 million primarily due to a decrease in deposits of $7.1 million to $195.1 million at September 30, 2007 from $202.2 million at December 31, 2006. The Company had non-performing assets of $412,000 at September 30, 2007 and $540,000 at December 31, 2006.The decrease in non-performing assets primarily reflects the sale of the Company’s $182,000 other real estate owned that settled in July 2007.The allowance for loan losses was $1.6 million at September 30, 2007 and at December 31, 2006.Our ratio of allowance for loan losses to gross loans receivable was 1.15% at September 30, 2007 and 1.16% at December 31, 2006. Stockholders’ equity increased $143,000 to $28.9 million at September 30, 2007 from $28.8 million at December 31, 2006.The increase in stockholders’ equity was primarily due to net income of $655,000 for the nine months ended September 30, 2007 and an increase in other comprehensive income reflecting the higher fair market value of securities available for sale.These increases were offset by common stock repurchases totaling $711,000 or 29,408 shares that took place during the nine months ended September 30, 2007. INCOME INFORMATION –THREE MONTH PERIODS ENDED SEPTEMBER 30, 2: Net interest income decreased by $145,000 or 8.7% to $1.5 million for the quarter ended September 30, 2007 from $1.7 million for the same quarter in 2006.The decrease in net interest income primarily reflects the cost of average interest-bearing liabilities increasing at a faster pace than the average yield earned on interest-earning assets, and the resulting decrease in the net interest rate spread.The higher cost of interest-bearing liabilities is primarily due to the continued rise in market rates for deposits, which generally reflect changes in short-term interest rates.Our net interest rate spread decreased 24 basis points to 2.10% from 2.34% while our net interest margin decreased 21 basis points to 2.48% from 2.69%.The ratio of average interest-earning assets to average interest-bearing liabilities decreased to 112.07% for the three months ended September 30, 2007 from 112.31% for the same period in 2006. There was no provision for loan losses for the three months ended September 30, 2007 and a $16,000 negative provision for loan losses for the three months ended September 30, 2006.Loan loss provisions are made to maintain the allowance to reflect management’s estimate of losses inherent in our loan portfolio.Management concluded that no additional provisions were necessary during the three months ended September 30, 2007.Should any unforeseen risks present themselves, management may need to make provisions for loan losses. Non-interest income increased $25,000 or 11.0% to $252,000 for the quarter ended September 30, 2007 compared to $227,000 for the same quarter in 2006.Insurance commissions increased $36,000 or 85.7% to $78,000 for the quarter ended September 30, 2007 compared to $42,000 for the quarter ended September 30, 2006.Insurance commissions increased due to a commission earned on the Company’s bank owned life insurance purchase.The Company purchased bank-owned life insurance based upon, in part, investment advice and guidance provided by the Company’s insurance and investment department.Therefore, the Company’s insurance and investment department recorded a $45,000 commission earned on the Company’s purchase of bank-owned life insurance.Service charges on deposit accounts decreased $16,000 or 12.2% to $115,000 for the quarter ended September 30, 2007 compared to $131,000 for the comparative quarter in 2006.The decrease in service charges on deposit accounts is primarily due to a decrease in demand deposit fee income.The decrease in demand deposit fee income reflects a reduction in the number demand deposit accounts, even while the balances in the demand deposit accounts have increased. Non-interest expense decreased by $110,000 or 7.2% to $1.4 million for the three months ended September 30, 2007 compared to $1.5 million for the same period ended in 2006.The decrease was primarily due to decreases in salaries and employee benefits, advertising and promotion costs, and other non-interest expense.Salaries and employee benefits decreased $71,000 or 8.2% to $796,000 for the quarter ended September 30, 2007 compared to $867,000 for the same period in 2006.Salaries and employee benefits decreased primarily due to a reduction in the number of full time equivalent employees for the comparable periods.Advertising and promotion costs decreased $18,000 or 23.7% to $58,000 for the quarter ended September 30, 2007 compared to $76,000 for the same period in 2006.Advertising and promotion costs decreased due to a reduction in the placement of radio and newspaper advertisements during the quarter.Other non-interest expense decreased $17,000 or 6.3% to $253,000 for the three months ended September 30, 2007 compared to $270,000 for the same period in 2006.The decrease in other non-interest expense was primarily due to a decrease in the net loss on the sale of real estate recorded during the three months ended September 30, 2007 compared to the net loss on the sale of real estate recorded during the three months ended September 30, 2006. Our federal and state taxes decreased $23,000 or 15.4% to $126,000 for the quarter ended September 30, 2007 from $149,000 during the same period of 2006.This is primarily due to the purchase of state tax-exempt securities during the nine-month period ended September 30, 2007 and lower pre-tax income during the three months ended September 30, 2007. INCOME INFORMATION – NINE MONTH PERIODS ENDED SEPTEMBER 30, 2: Net interest income decreased by $232,000 or 4.7% to $4.7 million for the nine months ended September 30, 2007 from $5.0 million for the same period in 2006.The decrease in net interest income reflects the cost of average interest-bearing liabilities increasing at a faster pace than the average interest-earning assets yield increased, resulting in a decrease in net interest rate spread.Average interest earning assets were $253.2 million and $249.7 million during the comparative 2007 and 2006 nine-month periods while the average yield was 5.57% and 5.35%, respectively. Our net interest rate spread decreased 23 basis points to 2.09% from 2.32% while our net interest margin decreased 16 basis points to 2.49% from 2.65%.The ratio of average interest-earning assets to average interest-bearing liabilities increased to 113.16% for the nine months ended September 30, 2007 from 112.26% for the same period in 2006.The decrease in our net interest rate spread and net interest margin is primarily due the flat yield curve which has resulted in rising short term interest rates with longer term interest rates remaining remained stable. There was a negative provision for loan losses of $71,000 for the nine months ended September 30, 2007 compared to a $28,000 negative loan loss provision for the nine months ended September 30, 2006.There was $21,000 in loan loss recoveries and $50,000 in negative provisions during the nine months ended September 30, 2007, and $28,000 in recoveries during the nine months ended September 30, 2006.Any loan loss provisions made are to maintain the allowance to reflect management’s estimate of losses inherent in our loan portfolio.Management concluded that no additional provisions were necessary during the nine months ended September 30, 2007.Management’s evaluation of the losses inherent in our loan portfolio reflected a decrease risk of loss in the loan portfolio, which required a reduction of the provision of loan losses for the nine months ended September 30, 2007.Should any unforeseen risks present themselves however, management may need to make a provision for loan losses in the future. Non-interest income decreased to $612,000 for the nine months ended September 30, 2007 from $716,000 for the comparable period in 2006.The $104,000 decrease was the result of decreases in insurance commission income, service charges on accounts, and other non-interest income for the nine months ended September 30, 2007 when compared to the nine months ended September 30, 2006.Insurance commission income decreased $46,000 or 30.7% to $104,000 for the nine months ended September 30, 2007 compared to $150,000 for the nine months ended September 30, 2006.Insurance commissions decreased primarily due to a reduction in the staff of our insurance and investment division.Other non-interest income decreased $33,000 or 18.1% to $149,000 for the nine months ended September 30, 2007 compared to $182,000 for the nine months ended September 30, 2006.Other non-interest income decreased primarily due to a decrease in the gain on loans held for sale.The Company had sold new mortgage originations into the secondary market during the nine months ended September 30, 2006, however, the Company retained all new mortgage loan originations during the nine months ended September 30, 2007.The Company may sell mortgage loan originations in the future.The decrease in gain on loans held for sale was offset by an increase in other income due to the increase in the carrying value on the Company’s bank-owned life insurance. Non-interest expense decreased $123,000 or 2.7% to $4.4 million for the nine-month period ended September 30, 2007 from $4.5 million for the same period in 2006.The decrease was primarily due to lower salaries and employee benefit costs for the nine months ended September 30, 2007 compared to the same period in 2006, offset by an increase in other non-interest expense.Salaries and employee benefits decreased primarily due to a reduction in the number of full time equivalent employees for the comparable periods.The increase in other non-interest expense was primarily due to a $73,000 additional write down of the Company’s other real estate owned that occurred during the nine months ended September 30, 2007. Our federal and state taxes decreased $83,000 to $365,000 for the nine months ended September 30, 2007 from $448,000 in the same period of 2006.This is primarily due to the purchase of state tax-exempt securities during the nine-month period ended September 30, 2007 and lower pre-tax income during the period. Other financial information is included in the tables that follow. This press release contains certain “forward-looking statements” which may be identified by the use of such words as “believe”, “expect”, “intend”, “anticipate”,“should”, “planned”, “estimated” and “potential”.Examples of forward-looking statements include, but are not limited to, estimates with respect to our financial condition, results of operations and business that are subject to various factors which could cause actual results to differ materially from these estimates and most other statements that are not historical in nature.These factors include, but are not limited to, general and local economic condition, changes in interest rates, deposit flows, demand for mortgage and other loans, real estate values, and competition; changes in accounting principles, policies or guidelines; changes in legislation or regulation; and other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services. Contact: Lyn G. Rupich President 708-687-7400 AJS BANCORP, INC. CONSOLIDATED CONDENSED BALANCE SHEETS Dollars in thousands (except per share data) (Unaudited) 30-Sep-07 31-Dec-06 ASSETS Cash and due from financial Institutions $ 19,881 $ 36,617 Federal funds sold 0 7,231 TOTAL CASH AND CASH EQUIVALENTS 19,881 43,848 Certificates of Deposit 3,397 5,490 Securities 85,020 68,978 Loans receivable net of allowance for loan loss of $1,566 at September 30, 2007, and $1,619 at December 31, 2006. 135,089 138,377 Federal Home Loan Bank Stock 2,450 2,450 Premises and equipment 4,304 4,342 Accrued interest receivable & other assets 5,831 3,028 TOTAL ASSETS $ 255,972 $ 266,513 LIABILITIES AND SHAREHOLDERS' EQUITY Deposits 195,054 202,176 Federal Home Loan Bank advances 24,850 28,750 Advance payments by borrowers for taxes and insurance 2,151 1,655 Accrued expenses and other liabilities 5,025 5,183 TOTAL LIABILITIES 227,080 237,764 TOTAL EQUITY 28,892 28,749 TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY $ 255,972 $ 266,513 30-Sep-07 30-Sep-06 INTEREST INCOME & DIVIDEND INCOME Loans, including fees $ 6,344 $ 6,967 Securities 2,796 2,093 Interest earning deposits & other 1,290 820 Federal funds sold 146 144 TOTAL INTEREST INCOME 10,576 10,024 INTEREST EXPENSE ON DEPOSITS Deposits 4,974 4,091 Federal Home Loan Bank & Other 868 967 Total Interest Expense 5,842 5,058 NET INTEREST INCOME 4,734 4,966 Provision for loan losses (71 ) (28 ) NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 4,805 4,994 NON-INTEREST INCOME Insurance commissions 104 150 Service charges on accounts 359 384 Other 149 182 TOTAL NON-INTEREST INCOME 612 716 NON-INTEREST EXPENSE Salaries and employee benefits 2,446 2,584 Occupancy 622 642 Advertising & promotion 193 206 Data processing 255 276 Other 881 812 TOTAL NON-INTEREST EXPENSE 4,397 4,520 INCOME BEFORE INCOME TAXES 1,020 1,190 Income tax expense 365 448 NET INCOME $ 655 $ 742 Earnings per share, basic $ 0.31 $ 0.35 Earnings per share, diluted $ 0.31 $ 0.35 AJS BANCORP, INC. CONSOLIDATED CONDENSED BALANCE SHEETS Dollars in thousands For the Three months ended 9/30/07 (Unaudited) For the Three For the Three Months ended Months ended 9/30/2007 9/30/2006 INTEREST INCOME & DIVIDEND INCOME Loans, including fees $ 2,128 $ 2,379 Securities 1,057 705 Interest earning deposits & other 270 291 Federal Funds Sold 17 85 TOTAL INTEREST INCOME 3,472 3,460 INTEREST EXPENSE ON DEPOSITS Deposits 1,661 1,467 Federal Home Loan Bank & Other 281 318 Total Interest Expense 1,942 1,785 NET INTEREST INCOME 1,530 1,675 Provision for loan losses 0 (16 ) NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES 1,530 1,691 NON-INTEREST INCOME Insurance commissions 78 42 Service charges on deposit accounts 115 131 Other 59 54 TOTAL NON-INTEREST INCOME 252 227 NON-INTEREST EXPENSE Salaries and employee benefits 796 867 Occupancy 217 222 Advertising & promotion 58 76 Data processing 87 86 Other 253 270 TOTAL NON-INTEREST EXPENSE 1,411 1,521 INCOME BEFORE INCOME TAXES 371 397 Income Tax Expense 126 149 NET INCOME $ 245 $ 248 Earnings per share, basic $ 0.12 $ 0.12 Earnings per share, diluted $ 0.12 $ 0.12 AJS Bancorp, Inc. Financial Highlights (unaudited) September 30, 2007 December 31, 2006 (In thousands) Selected Financial Highlights: Total assets $ 255,972 $ 266,513 Loans receivable, net 135,089 138,377 Securities 85,020 68,978 Deposits 195,054 202,176 Federal Home Loan Bank advances 24,850 28,750 Stockholders' equity 28,892 28,749 Book value per share (1) 13.82 13.47 Number of shares outstanding (2) 2,090,909 2,134,304 Three months ended Three months ended September 30, 2007 September 30, 2006 (In thousands except per share information) Selected Operations Data: Total interest income $ 3,472 $ 3,460 Total interest expense 1,942 1,785 Net interest income 1,530 1,675 Provision for loan losses 0 (16 ) Net interest income after provision for loan losses 1,530 1,691 Noninterest income 252 227 Noninterest expense 1,411 1,521 Income before taxes 371 397 Income tax provision 126 149 Net income 245 248 Basic earnings per share $ 0.12 $ 0.12 Diluted earnings per share $ 0.12 $ 0.12 Three months ended Three months ended September 30, 2007 September 30, 2006 Selected Operating Ratios: Return on average assets 0.38 % 0.39 % Return on average equity 3.40 % 3.52 % Interest rate spread during the period 2.10 % 2.34 % Net interest margin 2.48 % 2.69 % Average interest-earning assets to average interest- bearing liabilities 112.07 % 112.31 % Efficiency ratio (3) 79.18 % 79.97 % Nine months ended Nine months ended September 30, 2007 September 30, 2006 (In thousands except per share information) Selected Operations Data: Total interest income $ 10,576 $ 10,024 Total interest expense 5,842 5,058 Net interest income 4,734 4,966 Provision for loan losses (71 ) (28 ) Net interest income after provision for loan losses 4,805 4,994 Noninterest income 612 716 Noninterest expense 4,397 4,520 Income before taxes 1,020 1,190 Income tax provision 365 448 Net income 655 742 Earnings per share, basic $ 0.31 $ 0.35 Earnings per share, diluted $ 0.31 $ 0.35 Nine months ended Nine months ended September 30, 2007 September 30, 2006 Selected Operating Ratios: Return on average assets 0.34 % 0.38 % Return on average equity 3.02 % 3.52 % Interest rate spread during the period 2.09 % 2.32 % Net interest margin 2.49 % 2.65 % Average interest-earning assets to average interest- bearing liabilities 113.16 % 112.26 % Efficiency ratio (3) 82.25 % 79.55 % As of As of September 30, 2007 December 31, 2006 Asset Quality Ratios: Non-performing assets to total assets 0.16 % 0.20 % Allowance for loan losses to non-performing loans 380.10 % 299.81 % Allowance for loan losses to loans receivable, gross 1.15 % 1.16 % (1) Shareholders' equity divided by number of shares outstanding. (2) Total shares issued, less unearned ESOP shares, and treasury shares. (3) Non-interest expense divided by the sum of net interest income and non-interest income.
